Citation Nr: 0637464	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-19 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
based on service connection for the cause of the veteran's 
death or under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran died in November 2003 due to acute 
respiratory failure as the immediate cause of death and 
asthma exacerbation as an underlying cause of death.  

2.  None of the foregoing disorders was present in service or 
etiologically related to service or a service-connected 
disability.

3.  The veteran's service connected sinusitis with bilateral 
nasal polyposis with obstruction did not cause or contribute 
to cause his death.

4.  The veteran did not suffer an injury or aggravation of an 
injury as a result of VA hospitalization, medical or surgical 
treatment, or examination that proximately caused his death.


CONCLUSIONS OF LAW

1.  DIC benefits based on service connection for the cause of 
the veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2006).

2.  DIC benefits under the provision of 38 U.S.C.A. § 1151 
are not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 
38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury.  Where 
the service-connected disability affects vital organs as 
distinguished from muscular or skeletal functions and was 
evaluated as 100 percent disabling, debilitation may be 
presumed.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

As noted above, the veteran's death certificate identifies 
the immediate cause of death as acute respiratory failure and 
asthma exacerbation as an underlying cause of death.  None of 
the conditions listed on the veteran's death certificate are 
noted in the veteran's service medical records and no 
competent medical evidence has been presented linking any of 
these conditions to the veteran's active military service or 
service-connected disability.  

Similarly, there is no competent medical evidence suggesting 
that the veteran's cause of death was etiologically related 
to his service-connected sinusitis with bilateral nasal 
polyposis with obstruction, the sole service connected 
disorder.

The Board finds that the service and post-service medical 
records prior to the veteran's death provide evidence against 
this claim, indicating no connection between the veteran's 
service, his service connected disorder, and treatment at the 
VA, and his death. 

Based on the foregoing, the Board finds that the criteria for 
establishing service connection for the cause of the 
veteran's death are not met.  The Board does not intend to 
suggest that the veteran's service-connected sinusitis with 
bilateral nasal polyposis with obstruction did not result in 
social or occupational impairment.  Rather, this service-
connected disability was not certified as a cause of death 
and there is no medical evidence suggesting that this 
service-connected disability resulted in debilitation and 
rendered the veteran materially less capable of resisting the 
effects of his terminal illnesses.

Accordingly, the Board concludes that a preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.

Alternatively, the appellant claims entitlement to DIC under 
the provisions of 38 C.F.R. § 1151.  Specifically, it is 
argued by and on behalf of the appellant that the veteran's 
death was the result of Reminyl (active ingredient 
Galantamine Hydrobromide) prescribed to the veteran by VA 
without adequate review of his medical history, which would 
have shown that he was an asthmatic and had COPD (chronic 
obstructive pulmonary disease) for whom the prescribed 
medication was not appropriate.  

This claim was received after October 1, 1997.  Accordingly, 
the applicable law under 38 U.S.C.A. § 1151 requires evidence 
of VA negligence or fault.  Effective October 1, 1997, 
Congress amended 38 U.S.C.A. § 1151.  See Section 422(a) of 
Pub. L. No. 104-204.  The purpose of this amendment was, in 
effect, to overrule the decision of the United States Supreme 
Court in Brown v. Gardner, 115 S. Ct. 552 (1994), a case 
which held that no showing of negligence was necessary for 
recovery under section 1151.

Under this law, under certain circumstances, compensation 
shall be awarded for a qualifying disability in the same 
manner as if such disability were service connected.  
38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(d) (applicable to 
claims filed on or after October 1, 1997).

First, the disability must be caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran by VA, and the proximate cause of the disability was 
(a) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether the disability resulted from disease, 
injury, or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  
38 C.F.R. § 3.631(c)(1).

Finally, the disability must not be the result of the 
veteran's willful misconduct.  38 U.S.C.A. § 1151(a).

As noted above, in the present case, the fault requirement is 
applicable because VA received the appellant's claim in 
December 2003.  Thus, for purposes of the appellant's claim 
of entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151, a disability or death is a qualifying additional 
disability if the disability or death was not the result of 
the veteran's willful misconduct and (1) the disability or 
death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary and the proximate cause of the 
disability or death was either (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.

It is argued by, and on behalf of, the appellant that the 
veteran had been diagnosed with asthma and COPD prior to his 
death and, thus, it was negligence on the part of VA to 
prescribe Reminyl because Reminyl can result in acute 
respiratory failure and asthma exacerbation, which caused the 
veteran's death.  Review of the claims folder, however, fails 
to disclose any competent medical evidence or opinion that 
demonstrates that the acute respiratory failure and asthma 
exacerbation which caused the veteran's death was the 
proximate result of carelessness, negligence, lack of proper 
skill, or other fault on the part of VA, to include the VA 
prescribed Reminyl, or an event that was not reasonable 
foreseeable.  38 U.S.C.A. § 1151(a)(1).  The post-service 
record is found to provide evidence against this claim, 
indicating the veteran's death had no association with this 
medication. 

The Board notes that, with regard to medical treatise 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has held that a medical article or treatise 
"can provide important support when combined with an opinion 
of a medical professional" if the medical article or 
treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  

The evidence of record includes a VA medical opinion which 
provides negative evidence against the appellant's claim.  
Specifically, a March 2005 VA medical opinion, based on a 
review of the veteran's claims file as well as literature on 
galantamine, concludes that VA was not negligent in 
prescribing the drug.  In support of this opinion, the 
examiner noted that review of the veteran's medical records 
for one year prior to death did not reveal that the veteran 
suffered from severe respiratory symptoms and that there had 
been no exacerbation of asthma or report of increased 
pulmonary symptoms from January 16, 2003, to the last 
progress note entered on October 27, 2003.  The examiner 
noted that the precautions for Reminyl are to not give for 
severe asthma; however, the veteran did not have acute 
respiratory symptoms on the days prior to being prescribed 
Reminyl.  

The examiner further noted that review of the literature on 
galantamine show that the drug is safe and that the common 
side effects appear during the maintenance therapy; however, 
the veteran had just been started on this medication several 
days before his acute respiratory distress and at a low dose.  
There is no contrary competent medical evidence of record and 
the Board finds this medical opinion to be entitled to great 
probative weight.  The remaining medical evidence, to include 
private medical records as well as the veteran's terminal 
treatment records, as a whole, also support this finding as 
they do not support the appellant's claim and provide only 
evidence against the claim.

In this regard, the Board acknowledges the appellant's May 
2005 statement in which she points out that an October 11, 
2003, treatment report notes that the veteran had COPD; 
however, review of this treatment report shows that the 
veteran was being treated for elbow and hand impairment and 
it does not reflect that the veteran was seeking treatment 
for respiratory complaints.  The only mention of respiratory 
impairment is the assessment section which includes a 
notation of COPD.  

The Board has also considered the statements by and on behalf 
of the appellant; however, it does not appear that the 
appellant or her representative are medically trained to 
offer any opinion as to causation.  See Espiritu v. 
Derwinksi, 2 Vet. App. 492, 494-495 (1992).  The Court has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Thus, the personal opinions of the appellant and her 
representative as to the cause of the veteran's death is not 
sufficient.

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  The appeal is denied.

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in December 
2003 and provided to the appellant prior to the February 2004 
rating decision on appeal satisfies the duty to notify 
provisions as this letter discusses the criteria with respect 
to the appellant's claim for service connection for the cause 
of the veteran's death as well as when to submit evidence to 
protect her entitlement to benefits from the earliest 
possible date.  Moreover, since the appellant's claim is for 
service connection for the cause of the veteran's death and 
the claim is being denied, no disability rating or effective 
date will be assigned.  Therefore there can be no possibility 
of any prejudice to the appellant.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

As for the duty to assist, the claims file contains all 
available evidence pertinent to the claim, including VA and 
private medical records and statements, which adequately 
address the requirements necessary for evaluating the claim 
decided herein.  Thus, as there is no indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

In this regard, it is noted that the appellant's 
representative argues that the March 2005 medical opinion 
with respect to the 38 U.S.C.A. § 1151 component of the claim 
is inadequate because the opinion is silent with respect to 
whether the medication contributed to the veteran's death and 
whether VA treatment was careless, lacked proper skill, 
contained error in judgment, or resulted in an event which 
was not reasonably foreseeable.  However, inasmuch as the VA 
opinion was based on a review of the veteran's claims file as 
well as literature on the prescribed medication and there is 
no evidence to suggest that VA treatment was careless, lacked 
proper skill, contained error in judgment, or resulted in an 
event which was not reasonably foreseeable; the Board finds 
that the opinion is adequate for rating purposes and a remand 
for further development is not warranted.  Simply stated, as 
all service and post-service medical records, including the 
VA medical opinion cited above, are found to provide evidence 
against this claim, the Board finds that a further medical 
opinion is not warranted based on this evidence. 

The Board notes that an etiological opinion has not been 
obtained with respect to the service connection component of 
the appellant's claim.  However, the Board finds that the 
evidence, discussed above, which demonstrates that the causes 
of the veteran's death were not present in service or 
etiologically related to service or a service-connected 
disability and that the veteran's service connected sinusitis 
with bilateral nasal polyposis with obstruction did not cause 
or contribute to cause his death, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claim on appeal.  See 38 C.F.R. 
§ 3.159 (c)(4).  As service and post-service medical records 
provide no basis to grant this claim and provides evidence 
against this claim, the Board finds no basis for a VA 
examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case. 

It is acknowledged that, in the written presentation to the 
Board, the appellant's representative argues that VA failed 
in its duty to assist by not obtaining quality assurance 
records from the VA Medical Center.  VA's medical quality-
assurance program consists of systemic health care reviews 
carried out by or for VA for the purpose of improving the 
quality of medical care or improving the utilization of 
health care resources in VA medical facilities.  Such data 
may relate to the structure, process or outcome of health 
care provided by VA.  See 38 U.S.C.A. § 17.500(c).  Under 
38 U.S.C.A. § 5705, records created as part of the medical 
quality-assurance program are confidential and access is 
limited.  The regulations at 38 C.F.R. §§ 17.500-17511 
explain the provisions for maintaining confidentiality and 
limit access to the documents.

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality-assurance documents, given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 
38 C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization.  
To the contrary, VA Adjudication Procedures Manual M21-1, 
Chapter 22, paragraph 3, pertaining of the development of the 
evidence relating to claims under 38 U.S.C.A. § 1151, 
expressly states that quality-assurance investigative reports 
should not be requested and that copies should not be filed 
in a claimant's claims folder.  Citing 38 U.S.C.A. § 5107, 
the manual states that these reports are confidential and 
cannot be used as evidence in the adjudication of such 
claims.

The language of 38 C.F.R. § 17.508(a) may not be construed to 
permit the procurement of quality-assurance records by VA 
personnel, including adjudication personnel, without further 
authorization.  This is particularly so in view of the fact 
that the regulations also specify that efforts must be made 
to protect the identities of peer reviewers and that notice 
of penalties for unauthorized disclosure must be provided.  
It is significant that no procedures relating to the use and 
handling of quality assurance records during claims 
adjudication or as to any controls that might be placed on 
relocation to claims folders have been established.  The 
Board does not have the authority to invalidate VA 
regulations or adjudicative manuals.  Procurement of quality 
assurance records would necessarily entail their disclosure 
to the appellant's representative.  Redisclosure of quality 
assurance records is subject to the disclosure rules set 
forth in regulations 38 C.F.R. § 17.500 through 17.511, and 
no specific reference to claims representatives is found 
therein.  See 38 C.F.R. § 17.510.  Unauthorized disclosure 
may lead to monetary penalties.  See 38 C.F.R. § 17.511.

Although VA is required under VCAA to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits, in the absence of any 
specific provisions of the law or regulations that authorize 
access to quality-assurance records for adjudicative use, the 
Board finds that it is not required to obtain such records 
pursuant to the duty to assist under the VCAA.  Moreover, the 
appellant's representative has not presented any convincing 
argument as to how quality assurance reports would be 
relevant to this case, and speculative development in the 
hopes that such records might possibly exist pertinent to the 
appeal amount to a fishing expedition, which is not 
contemplated under the duty to assist.

While additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A. 

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the evidence establishes that the appellant has 
been afforded a meaningful opportunity to participate in the 
adjudication of her claim, she was provided notice with 
respect to the requirements for service connection, her claim 
was subsequently readjudicated in a statements of the case 
dated in May 2004 and a supplemental statement of the dated 
in June 2005, and there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless error.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and Overton v. Nicholson, 
No. 02-1814 (September 22, 2006) (Reviewing the entire record 
and examining the various predecisional communications, the 
Court concluded that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim, as the Board has done in 
this case.)  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of her claim.

ORDER

DIC pursuant to service connection for the cause of the 
veteran's death is denied.

DIC pursuant to 38 U.S.C.A. § 1151 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


